EXHIBIT 24.1 POWER OF ATTORNEY We, the undersigned directors and officers of Community Bank System, Inc., a Delaware corporation (the “Company”), hereby constitute and appoint each of Mark E. Tryniski and Scott A. Kingsley, severally, acting alone and without the other, with full power of substitution, our true and lawful attorney and agent, to do any and all things and acts in our names in the capacities indicated below which such attorney-in-fact may deem necessary or advisable to enable the Company to comply with the Securities Act of 1933, and any rules, regulations and requirements of the Securities and Exchange Commission, in connection with the registration statement on Form S-8 relating to the offering of the Company common stock, including specifically, but not limited to, power and authority to sign for us in our names in the capacities indicated below the registration statement and any and all amendments (including post-effective amendments) thereto; and we hereby ratify and confirm all that the aforesaid attorney-in-facts shall do or cause to be done by virtue hereof. This Power of Attorney may be executed in multiple counterparts, each of which shall be deemed an original, but which taken together, shall constitute one instrument. SIGNATURE TITLE DATE /s/ Mark E. Tryniski Mark E. Tryniski President, Chief Executive Officer and Director (Principal Executive Officer) December 19, 2012 /s/ Scott A. Kingsley Scott A. Kingsley Treasurer and Chief Financial Officer (Principal Financial Officer) December 19, 2012 /s/ Nicholas A. DiCerbo Nicholas A. DiCerbo Chairman of the Board December 19, 2012 /s/ Brian R. Ace Brian R. Ace Director December 19, 2012 /s/ Mark J. Bolus Mark J. Bolus Director December 19, 2012 /s/ Paul M. Cantwell, Jr. Paul M. Cantwell, Jr. Director December 19, 2012 /s/ Neil E. Fesette Neil E. Fesette Director December 19, 2012 /s/ James A. Gabriel James A. Gabriel Director December 19, 2012 SIGNATURE TITLE DATE /s/ James W. Gibson, Jr. James W. Gibson, Jr. Director December 19, 2012 /s/ Edward S. Mucenski Edward S. Mucenski Director December 19, 2012 /s/ John Parente John Parente Director December 19, 2012 /s/ John F. Whipple, Jr. John F. Whipple, Jr. Director December 19, 2012 /s/ Alfred S. Whittet Alfred S. Whittet Director December 19, 2012 /s/ James A. Wilson James A. Wilson Director December 19, 2012 /s/ Brian R. Wright Brian R. Wright Director December 19, 2012 2
